DETAILED ACTION

Remarks
Claims 1, 2, and 4 have been examined and rejected. This Office action is responsive to the amendment filed on 02/10/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 [line 3] recites ‘the home appliance related to the one or more keywords’; however, it should recite - - a home appliance related to the one or more keywords - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detector configured to communicate and configured to detect speech of a user and a controller storing speech data in claims 1, 2, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kermani (US 8,271,287 B1, published 09/18/2012).

	Regarding claim 1, Kermani teaches the claim comprising:
A home appliance system comprising (Kermani Figs. 1-7; abs. a method and apparatus for controlling electronic devices from a remote location): 
a home appliance (Kermani Figs. 1-7; col. 4 [line 11], a controlled device having a visual display, such as a television or a stereo; col. 8 [line 4], a user controlling three controlled devices, such as a television, a TAD and a video cassette recorder ("VCR"); see claim 1, household appliance; see also col. 1 [line 13] and claim 22; examiner note: see instant specification [0014], types of the home appliances 50 are not particularly limited, and may for example be a TV, a Blu-ray disk player, and a DVD player); 
and a detector configured to communicate with the home appliance and configured to detect speech of a user (Kermani Figs. 1-7; col. 2 [line 65] – col. 3 [line 12], the remote control ; 
wherein the home appliance comprises a controller, and the controller stores analytic speech data for analyzing the speech acquired from the detector (Kermani Figs. 1-7; col. 3 [line 56], the controlled device 30 comprises a receiver 31, and a recognition processor 32 that analyzes received electrical signals corresponding to voice commands, converts the received signals to pattern data, compares the pattern data with other pattern data stored within the recognition processor to determine if the entered voice command corresponds to one of the sets of stored pattern data and produces command signals corresponding to recognized electrical signals; col. 4 [line 31], if a predetermined command for raising the volume one unit was "volume up", the recognition processor of the present invention could be configured to recognize only the entire phrase "volume up" or could be designed to recognize the words "volume" and "up" separately; examiner note: per the instant specification [0013], analytic speech data is data for analyzing the speech), 
and specifies the home appliance based on a content of the speech of the user detected by the detector by using the analytic speech data (Kermani Figs. 1-7; col. 3 [line 56], the controlled device 30 comprises recognition processor 32 that compares the pattern data with other pattern data stored within the recognition processor to determine if the entered voice command corresponds to one of the sets of stored pattern data; col. 4 [line 31], if a predetermined command for raising the volume one unit was "volume up", the recognition processor of the present invention could be configured to recognize only the entire phrase "volume up" or could be designed to recognize the words "volume" and "up" separately; col. 6 [line 41], the remote device of the present invention may be used as a universal remote to separately control multiple controlled devices; a user may control one controlled device by entering voice commands which are transmitted as signals only recognized by the one device; 

	Regarding claim 2, Kermani teaches all the limitations of claim 1 further comprising:
wherein the controller is configured to specify, based on one or more keywords included in the speech of the user, the home appliance related to the one or more keywords (Kermani Figs. 1-7; col. 3 [line 56], the controlled device 30 comprises recognition processor 32 that compares the pattern data with other pattern data stored within the recognition processor to determine if the entered voice command corresponds to one of the sets of stored pattern data; col. 4 [line 31], if a predetermined command for raising the volume one unit was "volume up", the recognition processor of the present invention could be configured to recognize only the entire phrase "volume up" or could be designed to recognize the words "volume" and "up" separately; col. 6 [line 41], a user may control one controlled device by entering voice commands which are transmitted as signals only recognized by the one device; col. 7 [line 22], a command such as "TAD volume up" may be transmitted as an electrical signal which is received separately by both devices but which is recognized by the TAD as directing it to raise 

	Regarding claim 4, Kermani teaches all the limitations of claim 1 further comprising:
wherein the controller is configured to control operations of the specified home appliance based on the content of the speech of the user (Kermani Figs. 1-7; col. 3 [line 56], the controlled device 30 comprises recognition processor 32 that compares the pattern data with other pattern data stored within the recognition processor to determine if the entered voice command corresponds to one of the sets of stored pattern data; col. 4 [line 31], if a predetermined command for raising the volume one unit was "volume up", the recognition processor of the present invention could be configured to recognize only the entire phrase "volume up" or could be designed to recognize the words "volume" and "up" separately; col. 6 [line 41], a user may control one controlled device by entering voice commands which are transmitted as signals only recognized by the one device; col. 7 [line 22], two controlled devices such as a television and a TAD may be configured such that by entering the command "power off" into the remote device, a user can transmit an electrical signal which is received and recognized by both the television and the TAD and directs both devices to power down; a command such as "TAD volume up" may be transmitted as an electrical signal which is received separately by both devices but which is recognized by the TAD as directing it to raise its volume; col. 8 [line 4], a user controlling three controlled devices, such as a television, a TAD and a video cassette recorder ("VCR"), may wish to be able to stop the playback of the VCR, lower the volume of the television and raise the volume of the TAD with the single command "screen calls" in order to 
	
                                                                                                                                                   
Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 2, and 4 and the cancellation of claims 3 and 5-9.  Claims 7 and 8 have been canceled and the objections to claims 7 and 8 are respectfully withdrawn.  Claims 6 and 9 have been canceled and the rejections to claims 6 and 9 under 35 U.S.C. 112(b) are respectfully withdrawn.
Applicant alleges that detector and controller are structural elements that avoid interpretation under 112(f).  Examiner respectfully disagrees.  The claims includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Applicant’s arguments with respect to claims 1, 2, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon (US 20170069317 A1) see Figs. 1-14 and [0076], [0086-0092].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143